Citation Nr: 0808203	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  99-14 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from November 1965 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In a December 2000 decision, the Board denied service 
connection for PTSD.  The veteran appealed the Board's 
December 2000 decision to the United States Court of Appeals 
for Veterans Claims (Court).  In November 2002, the Court 
vacated the Board decision for compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA).  Before the case was 
returned to the Board, the VA appealed the Court order to the 
United States Court of Appeals for the Federal Circuit 
(CAFC).  In January 2004, the CAFC vacated the Court's 
November 2002 order and remanded the case to the Court.  In 
March 2004, the Court again vacated the December 2000 Board 
decision and remanded the matter to the Board for 
readjudication.  Before the case was returned to the Board, 
VA filed a motion for reconsideration.  In August 2004, the 
Court granted VA's motion for reconsideration, revoked its 
March 2004 order, and again vacated the December 2000 Board 
decision and remanded the matter to the Board for 
readjudication.  In February 2005, the Board remanded this 
case for the veteran to be properly notified of VCAA.  The 
issue on appeal was again before the Board in April 2007 at 
which time it was denied.  A Joint Motion for Remand was 
submitted to the Court in October 2007.  In a November 1, 
2007 Order, the Court granted the Joint Motion and remanded 
the Board's April 2007 decision back to the Board for 
compliance with the instructions included in the Joint 
Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link established by medical evidence between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
In determining whether the veteran participated in combat, 
the veteran's oral and written testimony will be weighed 
together with the other evidence of record. Cohen v. Brown, 
10 Vet. App. 128, 146 (1997).

If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborates his testimony or statements.  See 
Zarycki, 6 Vet. App. at 98.

The October 2007 Joint Motion indicated that the Board 
provided inadequate reasons and bases for why it found the 
veteran did not participate in combat.  The Joint Motion 
further indicated that, if the Board determined that the 
evidence of record was insufficient to confirm the veteran's 
claimed in-service stressors, the Board should undertake 
appropriate development to corroborate and/or clarify the 
veteran's claimed stressors.  It was noted in the Joint 
Remand that VA had not made any attempts to verify the 
veteran's claimed stressors.  

To comply with the November 1, 2007 Order, the Board finds 
that attempts must be made to verify the veteran's claimed 
in-service stressors.  

The veteran has reported numerous stressors, the majority of 
which did not include sufficient identifying information to 
attempt to verify.  He has reported that he was involved in a 
firefight where eight to twelve people were shooting at him; 
he reported driving trucks and being sniped at; he indicated 
he either witnessed or participated in civilian atrocities; 
he reported that close friends were killed or wounded; he 
reported finding an unexploded mortar shell in a fuel tank 
one week prior to his return from Vietnam; he reported being 
sniped at where counter fire was used to drive off the 
attacks; he reported being on convoys which were ambushed; he 
seemed to indicate that he was involved in an attack which 
occurred ten miles from his base; he reported witnessing a 
helicopter crash in flames; he also reported he was involved 
in frequent rocket and mortar attacks.  None of these 
reported stressors included sufficient identifying 
information to attempt verification.  

The Board notes the veteran has also reported a stressor of 
being hospitalized for 19 days and witnessing wounded 
soldiers as well as an enemy prisoner of war.  The medical 
records document the fact that the veteran was hospitalized 
in Vietnam for appendicitis.  These stressors, however, do 
not all involve combat and must be corroborated.  

Significantly, the Board notes the veteran reported in a 
March 1999 statement that, during his first two weeks in 
Vietnam (June 1966), he was subjected to many mortar attacks.  
The Board finds this statement from the veteran provides a 
unit, an approximate date and a location where the alleged 
mortar attacks occurred.  The Board finds an attempt should 
be made to verify this reported stressor.  

The Board notes the veteran's service personnel records have 
not been associated with the claims files.  The Board finds 
attempts should be made to obtain this evidence as there is 
potentially corroborating evidence included in these 
documents.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's service 
personnel records and associate them with 
the claims file.  

2.  Contact the veteran and ask that he 
provide as much descriptive information 
as possible regarding his alleged in-
service stressors.  Advise him that 
additional information is needed to 
verify his reported stressors.  
Thereafter, the RO/AMC should review the 
claims file and prepare a summary of the 
claimed stressor(s) based on review of 
all pertinent documents and the veteran's 
statements regarding stressors.  This 
summary, all stressor statements, DD Form 
214 and the veteran's service personnel 
records, along with any other supporting 
documents, should be submitted to the 
U.S. Army and Joint Services Records 
Research Center (JSRRC), at 7701 
Telegraph Road, Kingman Building, Room 
2C08 Alexandria, VA 22315-3802, for 
verification.  Any additional development 
recommended by that office should be 
accomplished by the RO/AMC. 

3.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraph, the veteran's claim 
should be readjudicated.  If the claim 
remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

